Citation Nr: 1102845	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-02 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  The propriety of reduction of disability rating for service-
connected diabetes mellitus from 20 percent disabling to 10 
percent disabling effective from January 24, 2007 to March 18, 
2007. 

3.  Entitlement to an increased disability rating for service-
connected diabetes mellitus, evaluated as 20 percent disabling 
prior to January 24, 2007; as 10 percent disabling from 
January 24, 2007 to March 18, 2007; and as 20 percent disabling 
from March 19, 2007.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 
1969.  His service in the Republic of Vietnam is reflected in his 
service records.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  Tinnitus was not shown during active duty or until many years 
thereafter and has not been found to be related to such service, 
to include noise exposure therein.  

2.  The Veteran's service-connected type II diabetes mellitus was 
rated 20 percent disabling for more than five years when the RO 
reduced the rating to 10 percent, effective from January 24, 2007 
to March 18, 2007.  

3.  The August 2007 rating action which reduced the Veteran's 
diabetes mellitus disability rating also granted service 
connection for residuals of coronary artery bypass surgery and 
carpal tunnel syndrome of the right and left upper extremities 
and awarded compensable evaluations to these disabilities.  As a 
result, the Veteran did not experience a reduction in 
compensation payments. 

4.  Competent clinical evidence of record at the time of the 
rating reduction, to include reports of examination as full and 
complete as at the time of the award of the original rating 
assignment, demonstrated sustained improvement in the service-
connected diabetes mellitus under the ordinary conditions of 
daily life.

5.  Prior to January 24, 2007, treatment for the Veteran's 
diabetes mellitus required a restricted diet, but not the use of 
insulin or restriction of activities. 

6.  From January 24, 2007 through March 18, 2007, the Veteran's 
diabetes mellitus was manageable by a restricted diet only. 

7.  Since March 19, 2007, treatment for the Veteran's diabetes 
mellitus has required a restricted diet and an oral hypoglycemic 
agent, but not the use of insulin or restriction of activities. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).

2.  The criteria for restoration of a 20 percent rating for 
service-connected diabetes mellitus, effective from January 24, 
2007 to March 18, 2007, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.119, Diagnostic Code 
7913 (2010).
  
3.  The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus, prior to January 24, 2007, are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2010).

4.  The criteria for a disability rating in excess of 10 percent 
for diabetes mellitus, from January 24, 2007 through March 18, 
2007, are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2010).

5.  The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus, on and after March 19, 2007, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible 
for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issues adjudicated herein 
and what the evidence in the claims file shows, or fails to show, 
with respect to these claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in December 2006.  This letter informed the Veteran of 
what evidence was required to substantiate his service connection 
and increased rating claims and of his and VA's respective duties 
for obtaining evidence.  The December 2006 letter also informed 
the Veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess.  In short, the record indicates that the Veteran 
received appropriate notice pursuant to the VCAA.

Moreover, the VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating such claims.  In particular, the record contains 
the Veteran's service treatment records, private medical records, 
and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with two VA examinations in January 2007. 
 The reports of these examinations reflect that the examiners 
reviewed the Veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record, and pertinent to the rating 
criteria.  Supporting rationale was also provided for the opinion 
proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board 
therefore concludes that the examinations are adequate for 
adjudication purposes.  See 38 C.F.R. § 4.2 (2010).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
that no further development is required to comply with the duty 
to assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has declined to exercise 
his option of a personal hearing.  While the Board acknowledges 
that the September 2010 informal hearing presentation submitted 
by the Veteran's representative only addressed the issue of 
entitlement to service connection for tinnitus, the 
representative clearly had the opportunity at that time to review 
the Veteran's entire claims folder.  Further, both the Veteran 
and his representative had the opportunity to submit evidence on 
all of the issues currently on appeal.  Thus, the Board will 
proceed to a decision.  

II.  Tinnitus

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

With respect to the first Hickson element, the Veteran has been 
diagnosed with tinnitus.  See, e.g., the January 2007 VA 
examination report.  A current disability has therefore been 
demonstrated. 

With respect to the second Hickson element, the Veteran's service 
records indicate that he served as a supply sergeant (armorer) 
with the 7st battalion 1th Air Cavalry.  He has stated that he 
was exposed to small arms fire and noise while serving as a 
crewman on helicopters.  See an April 2009 statement.  Based on 
the Veteran's MOS and his assigned unit, the Board finds that 
exposure to acoustic trauma is consistent with the circumstances 
of his service. 38 U.S.C.A. § 1154(a) (West 2002).  An in-service 
injury has therefore been demonstrated.

With respect to the third Hickson element, the Veteran's service 
treatment records do not document any complaints or treatment for 
tinnitus.  During his separation examination, the Veteran 
reported that he did not have any ear problems and the examining 
physician rated his ears as "normal."  Tinnitus was initially 
diagnosed in November 2006 by L.H., Au.D. who indicated that the 
Veteran experienced "impulse noise" exposure during service and 
that his tinnitus "can be attributed" to the noise exposure he 
experienced while serving in the military. 

In contrast to Dr. L.H.'s opinion, after reviewing the Veteran's 
claims folder and conducting an audiological examination, the 
January 2007 VA examiner stated that "it is not likely that" 
the Veteran's tinnitus is related to his military service.  The 
examiner specifically noted that the Veteran reported that his 
tinnitus occurs at random and that he denied having tinnitus in a 
December 1999 audiological evaluation. 

In adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 
U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 
1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals 
for the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  

In this case, the Board places greater weight of probative value 
on the January 2007 VA examiner's opinion than the November 2006 
statement from L.H. Au.D.  In this capacity, the Board notes that 
the VA examiner's opinion is consistent with the evidence of 
record which fails to document any complaints or treatment of 
tinnitus until the Veteran filed his claim in October 2006.  In 
addition, the Board notes that Dr. L.H. did not review the 
Veteran's claims folder and did not comment on the December 1999 
self-report of medical history wherein the Veteran denied having 
tinnitus. 

In June 2009, the Veteran's representative argued that the Board 
could not afford greater probative weight to the VA examination 
simply because Dr. L.H. did not review the Veteran's claims 
folder.  Indeed, the Court has held that "a private medical 
opinion may not be discounted solely because the opining 
physician did not review the claims folder." See Nieves-
Rodriguez, at 304.  In this case, however, the Veteran's claims 
folder contains medical evidence which is relevant to the 
formulation of a valid and well-reasoned opinion.  Specifically, 
the claims folder contains the Veteran's audiometric test results 
from 1985-1999 as well as his December 1999 self report of 
medical history.  As a result, the Board is placing greater 
weight of probative value on the January 2007 VA examiner's 
report because it considered all of the relevant information 
contained in the claims folder.  In contrast, Dr. L.H. did not 
review, or comment, on key documents contained in the claims 
folder and it is unclear whether she had the foundational 
knowledge required to formulate an accurate medical opinion.  
Furthermore, Dr L.H. did not explain the Veteran's near 40 year 
lack of complaints or treatment for tinnitus. 

The Veteran has alleged that he has experienced tinnitus since 
separating from service, and the Board has considered the 
provisions of 38 C.F.R. § 3.303(b) relating to chronicity and 
continuity of symptomatology.  While the Veteran is competent to 
describe symptoms he experiences, his statements are found to be 
not credible based on the negative separation examination, the 
lack of complaints or treatment for tinnitus for more nearly four 
decades after his separation from service, and the Veteran's 
specific denial of tinnitus to his employer.

As alluded to above, the record indicates that the Veteran is 
employed as a civilian at an Air Force base where he has 
undergone periodic audiological testing.  In a self-report of 
medical history provided during a December 1999 examination, the 
Veteran denied having ringing in his ears.  He has since argued 
that he did not report having tinnitus because he "wanted that 
job and was afraid the ringing" in his ears would disqualify 
him.  See the September 2007 notice of disagreement.  The 
Veteran's current statements, however, are not persuasive in 
light of the fact that he admitted to having "difficulty hearing 
normal speech" in the same self-report of medical history.  If 
the Veteran had been actively misrepresenting his auditory 
functioning in an effort to gain employment, his acknowledgement 
of "difficulty hearing normal speech" would seem highly 
counterproductive.  Moreover, the Board notes that these 
employment records contain the results of audiological testing 
dating back to 1985, suggesting that the Air Force base was well 
aware of the Veteran's auditory functioning and that he had been 
employed there for some time.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]. Such records are 
more reliable, in the Board's view, than the Veteran's 
unsupported assertions made in connection with his claim for 
monetary benefits from the government. See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence].

The Board notes that there are no subjective complaints, or 
objective findings of tinnitus until after the Veteran filed his 
claim in October 2006, more than thirty-five years after he 
separated from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to account 
for the lengthy time period after service for which there was no 
clinical documentation of the claimed condition].  The Veteran 
has not submitted or identified any records describing tinnitus 
between his military separation and the date he filed his claim.  
Nor has VA received any statements from the Veteran's friends 
and/or family describing complaints of tinnitus.  While the Board 
has considered his allegations, it is unbelievable that the 
Veteran would experience continuous tinnitus for nearly four 
decades and not seek medical treatment.  

The Board also finds it significant that, while the Veteran filed 
a claim for VA benefits in May 1970 and October 1971, he did not 
mention tinnitus.  If he has had experienced this disability 
since separation, as he now alleges, it would appear only logical 
that he would have filed a claim at that time. 

To the extent that the Veteran contends that a medical 
relationship exists between his tinnitus and service, any such 
statements offered in support of his claim do not constitute 
competent evidence and are not probative.  Although the Veteran 
is competent to testify as to his experiences and symptoms, where 
the determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions].  The evidence does not reflect that the 
Veteran currently possesses a recognized degree of medical 
knowledge that would render his opinion on medical causation 
competent. 

Consequently, Hickson element (3) has not been met and the 
Veteran's claim fails on this basis.  Of significance to the 
Board in this matter is the fact that the claims folder contains 
no competent evidence of a nexus between the Veteran's tinnitus 
and his active duty and no evidence of continuity of pertinent 
symptomatology since service.  

In sum, for the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for tinnitus.  The 
benefit sought on appeal is accordingly denied.
III.  Rating Reduction

Congress has provided that a veteran's disability rating shall 
not be reduced unless an improvement in the disability is shown 
to have occurred. 38 U.S.C.A. § 1155. Prior to reducing a 
veteran's disability rating, VA must follow all applicable 
regulations and failure to do so renders the rating reduction 
decision void ab initio. See Greyzck v. West, 12 Vet. App. 288, 
292 (1999).

Prior to reducing a veteran's disability rating, VA is required 
to comply with several general VA regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect. 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 
420 (1993). These provisions impose a clear requirement that VA 
rating reductions be based upon review of the entire history of 
the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting such 
change are based upon thorough examinations.  Thus, in any 
rating-reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also that 
that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions of 
life and work. See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain cases, VA must also follow certain due process 
provisions prior to reducing a disability rating pursuant to 38 
C.F.R. § 3.105(e).  In this case, however, the provisions of 38 
C.F.R. § 3.105(e) do not apply because the rating action which 
reduced the Veteran's disability rating also awarded service 
connection for residuals of coronary artery bypass surgery and 
bilateral carpal tunnel syndrome and assigned compensable 
evaluations to these disorders.  Due to these grants, the Veteran 
did not experience a reduction in compensation payments as he 
began to receive compensation above the 20 percent rate he had 
been previously receiving.  See O'Connell v. Nicholson, 21 Vet. 
App. 89, 92 (2007) (holding that rating reduction procedures of 
38 C.F.R. § 3.105(e) not applicable when the claimant left the 
appeals process with a disability rating in excess of the rating 
possessed prior to the Board appeal). See also Stelzel v. 
Mansfield, 508 F.3d 1345 (Fed. Cir. 2007) (holding that 38 U.S.C. 
§ 3012(b)(6) (1962) and 38 U.S.C. § 5112(b)(6) do not require VA 
to provide 60 days notice prior to a ratings reduction where the 
overall compensation paid to the veteran is not reduced).

With respect to the propriety of rating reduction, there are 
specific requirements that must be met before VA can reduce a 
disability rating.  See 38 C.F.R. § 3.344 (a) and (b) (2010).  In 
essence, the law requires that the service-connected disability 
must have demonstrated improvement in order for an assigned 
rating to be reduced.  See 38 C.F.R. § 3.344(c) (2010).  While, 
38 C.F.R. § 3.344(c) limits the applicability of those 
requirements to ratings that have been in effect for five years 
or more, the 20 percent rating in question had been in effect 
from July 9, 2001 through January 23, 2007, and the provisions of 
38 C.F.R. § 3.344 are for application.

The applicable legal standard, as summarized in Sorakubo v. 
Principi, 16 Vet. App. 120 (2002), requires that, in the case of 
a rating reduction, the record must establish that such reduction 
is warranted by a preponderance of the evidence and that the 
reduction was in compliance with 38 C.F.R. § 3.344.  The Court 
has addressed circumstances in which the Board failed to consider 
38 C.F.R. § 3.344 when determining the propriety of a reduction 
in rating and held that a Board decision pertaining to a 
reduction in rating that failed to address 38 C.F.R. § 3.344 
"abused its discretionary authority."  See Sorakubo, 16 Vet. 
App. at 124.

Prior to initiating a reduction, VA is required to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting such 
change are based upon thorough examinations.  Thus, in any 
rating-reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also that 
that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions of 
life and work.  In this case, the evidence of record indicates 
that there had been an actual change in the Veteran's disability.

The Veteran was granted service connection for diabetes mellitus 
in May 2002 based on the presumption of service connection 
contained in 38 C.F.R. §§ 3.307, 3.309.  While he had not been 
provided with a VA examination, private treatment records 
indicated that the Veteran had been diagnosed with diabetes 
mellitus which was controlled by a restricted diet and oral 
medication.  These records also describe numerous physical 
examinations, blood sugar test results, and the Veteran's 
required medications.  

During the January 2007 VA examination, the Veteran reported that 
he had not been taking an oral hypoglycemic agent for the control 
of his blood sugar "for the past couple of years" and the list 
of his current medications did not suggest otherwise.  During the 
examination, the Veteran also denied having any symptoms or 
episodes of ketoacidosis or hyplogycemic reactions.  He was on a 
restricted diet but his activities had not been restricted as a 
result of his diabetes.  In fact, the Veteran reported exercising 
on a treadmill two to three times a week for 40 minutes.  The 
January 2007 VA examination also included a detailed physical 
examination which included the results of reflex testing, 
urinalysis and blood testing as well as echocardiogram and 
electrodiagnostic findings.

In this case, the Board finds that the January 2007 VA 
examination was as complete as the private treatment records on 
which payment was authorized.  See 38 C.F.R. §§ 4.2, 3.344 
(2010).  In fact, the January 2007 examination appears to have 
been more complete as it conducted tests which were not included 
in the Veteran's private treatment records.  Based on this 
evidence, the RO reduced the Veteran's disability rating stating: 
"[a] higher evaluation of 20 percent is not warranted unless 
there is a requirement for insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet."  This is a correct 
restatement of the schedular criteria, and the RO's decision is 
congruent with the evidence then of record, namely the January 
2007 VA examination report which reported that the Veteran's had 
not required an oral hypoglycemic agent for multiple years. 

In the January 2009 substantive appeal, the Veteran acknowledged 
that he not been taking oral medication for his diabetes mellitus 
but argued that there had not been a change in his actual 
condition.  Specifically, the Veteran stated that that he was put 
on a "trial basis" of no medication for "approximately one 
year" which did not last.  While the Board acknowledges that the 
Veteran eventually resumed taking oral medication to control his 
service-connected diabetes mellitus, the evidence clearly 
indicates that his disability was appropriately managed through 
diet alone.  Indeed, the January 2007 VA examiner stated that the 
Veteran's diabetes was under "good control."  The Board 
therefore places no weight of probative value on the Veteran's 
statement.  See Curry and Cartright, both supra.  

Furthermore, while not of record at the time of the August 2007 
reduction, and not determinative in the Board's decision, private 
treatment records later associated with the Veteran's claims 
folder indicate that he stopped taking his medication in 2002, 
much longer than the one-year trial period currently alleged by 
the Veteran.  See an August 2003 private treatment record 
[stating that the Veteran stopped taking his medication "almost 
a year ago because he lost weight and his blood sugar readings 
were in [the] normal range."]  These records also do not 
indicate that the Veteran was taking an oral hypoglycemic agent 
for the control of his blood sugar during the appeal period under 
consideration or that the Veteran's disability had been any worse 
than described in the January 2007 VA examination.   

In short, there is of record no evidence which would justify the 
maintenance of the 20 percent rating under Diagnostic Code 7913 
prior to March 19, 2007.  The evidence of record demonstrates 
that the Veteran's diabetes had materially improved as he had not 
required the use of an oral hypoglycemic agent.  As discussed 
above, there was no evidence that the Veteran's disability was a 
temporary or episodic improvement, and the evidence of record 
demonstrated that the level of the Veteran's diabetes mellitus 
was reasonably certain to be maintained.  

Based on this record, the Board finds that a preponderance of the 
evidence establishes that the treatment required for the 
Veteran's diabetes mellitus by the January 2007 VA examination is 
congruent with a 10 percent disability rating, and that the 
reduction from the previously assigned 20 percent rating by the 
RO was warranted.  See Brown and Kitchens, both supra.

In summary, for the reasons and bases expressed above, the Board 
has concluded that the preponderance of the evidence supports a 
reduction in the assigned rating for diabetes mellitus from 20 
percent to 10 percent, effective from January 24, 2007 to 
March 18, 2007.  The Board is persuaded that the evidence 
demonstrated a sustained improvement in the Veteran's diabetes 
reflective of an improvement in his ability to function under the 
ordinary conditions of life.  See Faust v. West, 13 Vet. App. 
342, 349 (2000); C.F.R. § 3.344(c) (2010).

IV. Increased Rating Claim

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated, is assigned a 100 percent disability 
rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, is assigned a 60 percent disability rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating.

Diabetes mellitus requiring insulin and restricted diet, or use 
of an oral hypoglycemic agent and a restricted diet is assigned a 
20 percent disability rating.  

Diabetes mellitus manageable by a restricted diet only is 
assigned a 10 percent disability rating. 

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, with 
noncompensable complications to be considered as part of the 
diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
has considered whether another rating code is "more 
appropriate" than the one used by the RO, Diagnostic Code 7913.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically to 
the disability at issue (diabetes mellitus) but also because it 
provides specific guidance as to how symptoms of this disability 
are to be evaluated.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be more 
appropriate, and the Veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board concludes 
that the Veteran is appropriately rated under Diagnostic Code 
7913, with reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

As noted above, compensable complications of diabetes are to be 
evaluated separately, with noncompensable complications to be 
considered as part of the diabetic process.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).  

The Board refers in passing to the provisions of 38 C.F.R. § 4.25 
(2010), which provide that separate disabilities arising from a 
single disease entity are to be rated separately.  See also 
Esteban v. Brown, 6 Vet. App. 259 (1994) [a veteran is entitled 
to separate disability ratings if symptomatology associated with 
of a service-connected disability is distinct and separate].  
However, the Board believes that the specific provisions of 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1) control in this 
case.  The Court has referred to "the canon of interpretation 
that the more specific trumps the general".  See Zimick v. West, 
11 Vet. App. 45, 51 (1998) ("a more specific statute will be 
given precedence over a more general one . . . ." ) [quoting 
Busic v. United States, 446 U.S. 398, 406 (1980)]; see also 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

In this case, the RO has already separately rated three 
disabilities which were found to be related to the Veteran's 
service-connected diabetes mellitus, coronary artery disease and 
carpal tunnel syndrome of the right and left upper extremities.  
The competent evidence of record does not indicate that the 
Veteran experiences any additional disabilities related to his 
diabetes mellitus, aside from these three service-connected 
disabilities.  To the extent that the Veteran himself contends 
that he has an additional disability that is related to the 
service-connected diabetes mellitus, it is well established that 
lay persons without medical training, such as the Veteran, are 
not competent to comment on medical matters.  See Espiritu, 
supra.  The record does not indicate that the Veteran has the 
necessary training or experience to comment on complex medical 
questions such as what disabilities are complications of his 
service-connected diabetes mellitus. 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings. In reaching its conclusion, the Court 
observed that when a claim for an increased rating is granted, 
the effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 
2002); see also 38 C.F.R. § 3.400 (2010). Accordingly, the 
relevant focus for adjudicating an increased rating claim is on 
the evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.

In this case the Veteran filed his increased rating claim on 
October 31, 2006. Therefore, the relevant time periods under 
consideration are discussed below.  

      A.  Prior To January 24, 2007

The Veteran's service-connected diabetes mellitus has been 
assigned a 20 percent disability rating from the date of service 
connection through January 23, 2007.  The record includes 
multiple private treatment records which document the Veteran's 
treatment for diabetes mellitus during the initial portion of the 
appeal period. 

As has been discussed in the law and regulations section above, 
in order for a 40 percent disability rating to be awarded, the 
service-connected diabetes mellitus must require insulin, a 
restricted diet, and regulation of activities.  These criteria 
are conjunctive; all three elements must be met.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the conditions 
listed in the provision must be met]; compare Johnson v. Brown, 
7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned].  See 
also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 
C.F.R. § 4.7 is not applicable when the ratings criteria are 
successive and not variable).

In his case, the evidence of record clearly indicates that the 
Veteran's diabetes mellitus was treated with a restricted diet 
prior to January 24, 2007. See, e.g., a February 2006 private 
treatment record.  The record does not, however, indicate the 
Veteran's treatment regimen involved the use of insulin and he 
does not appear to contend otherwise.  As noted above, the 
Veteran stopped taking an oral hypoglycemic agent in 2002 because 
his blood sugar readings were normal.  There is no indication 
that the Veteran had been proscribed insulin to treat his 
diabetes prior to January 24, 2007. 

With respect to regulation of activity criteria, a private 
treatment record from September 2000 indicates that the Veteran 
was instructed to continue exercising.  Similarly, during the 
January 24, 2007 VA examination, the Veteran denied any 
restrictions of activities on account of his diabetes mellitus.  
The record does not indicate that a health care provider 
suggested that the Veteran's activities be limited due to his 
diabetes.  Indeed, the opposite is true. According to the January 
2007 VA examination report, the Veteran was exercising three 
times a week for 40 minutes. 

Under Diagnostic Code 7913, the medical evidence must demonstrate 
that the Veteran's "diabetes requires that he avoid 'strenuous 
occupational and recreational activities.'" See Camacho v. 
Nicholson, 21 Vet. App. 360, 365 (2007).  There is no objective 
evidence that this is the case here, that is, that the Veteran's 
activities have been regulated on medical advice.   

The medical records are thus absent for the use of insulin and 
regulation of activities due to service-connected diabetes 
mellitus.  All three criteria for the assignment of a 40 percent 
disability rating have not been met; a higher rating therefore 
may not be awarded.

The Board further notes in passing that there is not even a hint 
of any pathology attributable to diabetes mellitus which would 
call for the assignment of even higher disability ratings (i.e. 
60 percent and 100 percent), and the Veteran does not appear to 
so contend.

The Board therefore finds that no basis exists for the assignment 
of a rating in excess of 20 percent for diabetes under Diagnostic 
Code 7913 prior to January 24, 2007.  

	B. January 24, 2007 - March 18, 2007. 

The Veteran's service-connected diabetes mellitus has been 
assigned a 10 percent disability rating effective from January 
24, 2007 to March 18, 2007.  As noted above, in order to warrant 
a 20 percent disability rating, the Veteran's diabetes mellitus 
must require insulin and restricted diet, or use of an oral 
hypoglycemic agent and a restricted diet.  

In this case it is undisputed that treatment for the Veteran's 
diabetes mellitus has required a restricted diet.  As discussed 
in detail above, however, the record does not indicate that the 
Veteran required the use of insulin or an oral hypoglycemic agent 
to control his diabetes between January 24, 2007 and March 18, 
2007, and he does not appear to contend otherwise.  

In the absence of a proscribed oral hypoglycemic agent or the use 
of insulin, a 20 percent disability rating cannot be established.  
The criteria for the assignment of a 20 percent disability rating 
from January 24, 2007 through March 18, 2007 have not been met.  
A rating greater than 10 percent for this portion of the appeal 
period may not be awarded.

In addition, the record does not suggest that the Veteran's 
service-connected diabetes resulted in any pathology which would 
call for the assignment of even higher disability ratings (i.e. 
40, 60, or 100 percent), and the Veteran does not appear to so 
contend.

	C. From March 19, 2007.

The Veteran's service-connected diabetes mellitus has been 
assigned a 20 percent disability rating on and after March 19, 
2007, based on a private treatment record which indicated that 
the Veteran had been proscribed an oral hypoglycemic agent and 
that he continued to control his service-connected diabetes 
through a restricted diet.

In order for a 40 percent disability rating to be awarded, the 
service-connected diabetes mellitus must require insulin, a 
restricted diet, and regulation of activities.  While the record 
clearly indicates that the Veteran was on a restricted diet, the 
evidence does not suggest that he had been utilizing insulin for 
the treatment of his disability.  The Veteran has not contended 
otherwise. 

With respect to regulation of activity, the private treatment 
records do not indicate that the Veteran's activities have been 
regulated.  As noted above, under Diagnostic Code 7913, the 
medical evidence must demonstrate that the Veteran's "diabetes 
requires that he avoid 'strenuous occupational and recreational 
activities.'" See Camacho, supra.  Here, there is no objective 
evidence that this is the case.   

The medical records are thus absent for the use of insulin and 
the regulation of activity due to service-connected diabetes 
mellitus.  All three criteria for the assignment of a 40 percent 
disability rating have not been met; a higher rating therefore 
may not be awarded.

In addition, there is not even a hint of any pathology 
attributable to diabetes mellitus which would call for the 
assignment of even higher disability ratings (i.e. 60 percent and 
100 percent), and the Veteran does not appear to so contend.

The Board therefore finds that no basis exists for the assignment 
of a rating in excess of 20 percent for diabetes under Diagnostic 
Code 7913 on or after March 19, 2007. 

V. Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  The RO included 38 
C.F.R. § 3.321(b)(1) in the December 2008 Statement of the Case 
(SOC) and appears to have considered the regulation in the 
Veteran's case.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for the 
increased disability rating at issue.  

According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected diabetes 
mellitus.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the symptomatology of the Veteran's disability is 
specifically contemplated under the appropriate ratings 
criteria.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing 
norms" such as frequent hospitalization or marked interference 
with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, 
there is no indication that the Veteran has required frequent 
hospitalizations for his diabetes mellitus; in fact, it does not 
appear that the Veteran has been hospitalized at all for this 
disability. 

With respect to employment, the evidence of record indicates that 
the Veteran works in at an Air Force Base.  There is no 
indication that this disability has caused him to miss work or 
creates any unusual employment impairment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of any 
other reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

Entitlement to service connection for tinnitus is denied. 

Entitlement to restoration of a 20 percent disability rating for 
service-connected diabetes mellitus, from January 24, 2007 
through March 18, 2007, is denied.

Entitlement to an increased disability rating for the service-
connected diabetes mellitus, evaluated as 20 percent disabling 
prior to January 24, 2007; as 10 percent disabling from 
January 24, 2007 to March 18, 2007; and as 20 percent disabling 
from March 19, 2007 is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


